CERTIFICATION Morgan Stanley Capital I Inc. Commercial Mortgage Pass-Through Certificates Series 2007-HQ11 (the “Certificates”) Annual Compliance Statement per PSA Section 13.9 This Officer's Certificate and Annual Statement as to Compliance is furnished to you pursuant to Section 13.9 of the Pooling and Servicing Agreement (the "Agreement"), dated as of February 1, 2007, among Morgan Stanley Capital I Inc., as Depositor, Capmark Finance Inc., as Master Servicer,J.E. Robert Company, Inc., as Special Servicer, Wells Fargo Bank, National Association, as Trustee and Custodian, and LaSalle Bank National Association as Paying Agent.
